Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 10/16/2020.  These drawings are accepted.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected 35 U.S.C. 103 as being unpatentable over LIM (USPGPUB No. 2016/0364360 A1) in view of Regupathy et al. (USPGPUB No. 2018/0356873 A1, hereinafter referred to as Regu). 
Referring to claim 1, Lim discloses A three-in-one multimedia cable, comprising {“structure of a gender”, see Fig. 6, [0156]}:
a USB-type-C plug {type C connector 461, see Fig. 13, [0162]};
a USB-type-A plug {“USB 2.0 accessories” also includes type A plugs, [0007], [0109].}; and a power supply plug {“power supply”, see Fig. 4, [0114].};
wherein the USB-type-C plug comprises Al to Al2 pins and B1 to B12 pins {“24 designated pins”, see Fig. 5, [0145]}, wherein the A2 pin and the A3 pin form a first differential pin group {“one pair 531” see Fig. 5, [0146]}, the B2 pin and the B3 pin form a second differential pin group {“other pair 533”, see Fig. 5, [0146]}, the A6 pin and the A7 pin form a third Differential pin group {“one pair 541” see Fig. 5, [0146]}, the B6 pin and the B7 pin form a fourth differential pin group {“pair 543” see Fig. 5, [0146]}, the A10 pin and the All pin form a fifth differential pin group {“other pair 530” see Fig. 5, [0146]}, and the B10 pin and the B11 pin form a sixth differential pin group {“one pair 531”, see Fig. 5, [0146]};
wherein a positive power pin of the USB-type-A plug and a positive power pin of the power supply plug {“VBUS A4”, see Figs. 5 and 6} are both connected to at least one of the A4 pin, the B4 pin, the A9 pin and the B9 pin of the USB-type-C plug {“VBUS B9”, see Figs. 5 and 6};
wherein a ground pin of the USB-type-A plug {“USB 2.0 may be configured to one pair 531”, see Figs. 5 and 6, [0146]}, a ground pin of the power supply plug {see Figs. 5 and 6} and a ground pin of the HDMI plug are all connected to at least one of the Al pin {“GND”, A12 , the B1 pin, the Al2 pin and the B12 pin of the USB-type-C plug {see Figs. 5 and 6}; the 5V power input pin, the hot plug detection pin, the serial data pin, and the serial clock pin are all connected to one of the A5 pin, the B5 pin, the A8 pin, and the B8 pin of the USB-type-C plug {“functional pin of a USB Type-C interface”, see Figs. 5 and 6, [0143], known for having hot plug functionality}.
Regu discloses:
an HDMI plug {“HDMI connector” see Figs. 7 and 8, [0095]};
the HDMI plug comprises a seventh differential pin group {“different form factors” see Figs. 7 and 8, [0095]}, an eighth differential pin group {“one or more USB ports see Fig. 7 and 8, [0095]}, a ninth differential pin group {low pin count [0094]}, a tenth differential pin group {“configuration channels” see Fig. 6, [0058]}, a hot plug detection pin {“receptacle in a plurality of orientations”, [0055]}, a Serial data pin {“serial bus cable having multiple conductors” see Fig. 8, [0055]}, and a serial clock pin {“real time clock”, [0091]} and a 5V power input pin { see Fig. , []}; and the USB-type-A plug comprises an eleventh differential pin group {“USB 2.0 or 3.0 link”, [0100]};
wherein the seventh differential pin group is connected to the first differential pin group, the eighth differential pin group is connected to the second differential pin group, the ninth differential pin group is connected to the fifth differential pin group {“improves power management across multiple peripherals”, see Figs. 9 and 10, [0004]}, the tenth differential pin group is connected to the six differential pin group {see Figs. 9 and 10}, and the eleventh differential pin group is respectively connected to the third differential pin group and the fourth differential pin group {see Figs. 9 and 10};
LIM and Regu are analogous because they are from the same field of endeavor, adapting peripheral device(s). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of LIM and Regu before him or her, to modify LIM’s HDMI incorporating Regu’s HDMI plug (see Figs. 7 and 8). 
The suggestion/motivation for doing so would have been to implement improved features including increased power levels from existing USB standards up to 100 W. The power direction is no longer fixed. This enables any device with the power, whether host or peripheral to provide the power. USB PD also improves power management across multiple peripherals by allowing each device that supports USB PD to take only the power it requires (Regu [0004]).
Therefore, it would have been obvious to combine Regu with Lim to obtain the invention as specified in the instant claim(s).

As per claim 2, the rejection of claim 1 is incorporated and Lim discloses wherein the power supply plug is a USB-type-A plug {“USB 2.0”, see Fig. 5, [0146]}.

As per claim 3, the rejection of claim 1 is incorporated and Lim discloses wherein an adapter plate is arranged in the HDMI plug, and the USB-type-C plug is respectively connected to the HDMI plug {“the communication interface 170 may establish communication [with]… HDMI”, see Fig. 1, [0058]}, the USB-type-A plug and the power supply plug through the adapter plate {“structure of a device 600”, see Fig. 6, [0157]}.

As per claim 4, the rejection of claim 1 is incorporated and Lim discloses wherein the hot plug detection pin is connected to the A5 pin, and the 5V power input pin is connected to the BS5 pin {“power capability up to 5v/3a”, see Fig. 5, [0150]}.

As per claim 5, the rejection of claim 1 is incorporated and Lim discloses wherein the serial data pin is connected to the A8 pin {serial data known to “USB 2.0”, see Fig. 5, [0146], and the serial clock pin is connected to the B8 pin {“cellular module 221” that involve a clock as claimed, see Fig. 2, [0067]}.

As per claim 6, the rejection of claim 1 is incorporated and Regu discloses wherein one of the seventh differential pin group {“differential pair of a first type”, see table III, after [0119].}, the eighth differential pin group {“differential pair of a first type (SuperSpeed”, see table III, after [0119].}, the ninth differential pin group {“differential pair of a first type a4”, see table III, after [0119].} and the tenth differential pin group is a differential clock pin group {“real time clock (RTC)”, [0091].}.

As per claim 7, the rejection of claim 1 is incorporated, and Lim discloses wherein the eleventh differential pin group comprises a D+ pin and a D- pin of the USB-type-A plug {see Fig. 5, [0142]}, wherein the D+ pin is connected to the A6 pin and the B6 pin {A6 in group 541, see Fig. 5, [0146]}, and the D- pin is connected to the A7 pin and the B7 pin {A7 in group 543, see Fig. 5, [0146]}.

Referring to claim 8 is a system claim reciting claim functionality corresponding to the apparatus claims of claims 1-7, respectively, thereby rejected under the same rationale as claims 1-7 recited above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are applicable as 103 art teaching at least one limitation recited in claim 1: US 10289589 B2, US 20190369708 A1, US 20200272404 A1, US 20200388970 A1, and US 20210075244 A1.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. B./
Examiner, Art Unit 2184


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184